



Exhibit 10.19
Employment Agreement
This Employment Agreement (this “Agreement”) is made as of April 23, 2020 by and
between Scientific Games Corporation, a Nevada corporation (the “Company”), and
Michael Eklund (“Executive”).
WHEREAS, the Company and Executive wish to enter into this Agreement setting
forth terms and conditions of Executive’s employment.
NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.
1.Employment; Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment with the Company, in accordance with and subject to
the terms and conditions set forth in this Agreement. Executive’s principal
place of work shall be the Company’s offices in Las Vegas, Nevada unless
otherwise agreed by the Company in writing. The term of employment of Executive
under this Agreement (the “Term”) shall be the period commencing on the day
Executive begins work at the Company which shall be no later than June 1, 2020
(the “Employment Start Date”) and continuing for three (3) years thereafter, as
may be extended in accordance with this Section 1 and subject to earlier
termination in accordance with Section 4. The Term shall be extended
automatically without further action by either party by one (1) additional year
(added to the end of the Term), and then on each succeeding annual anniversary
thereafter, unless either party shall have given written notice to the other
party prior to the date which is sixty (60) days prior to the date upon which
such extension would otherwise have become effective electing not to further
extend the Term, in which case Executive’s employment shall terminate on the
date upon which such extension would otherwise have become effective, unless
earlier terminated in accordance with Section 4.
2.Position and Duties. During the Term, Executive will serve as Executive Vice
President and Chief Financial Officer of the Company and as an officer or
director of any subsidiary or affiliate of the Company if elected or appointed
to such positions, as applicable, during the Term. In such capacities, Executive
shall perform such duties and shall have such responsibilities as are normally
associated with such positions, and as otherwise may be assigned to Executive
from time to time by the Company’s Chief Executive Officer or upon the authority
of the board of directors of the Company (the “Board”). Subject to Section 4(e),
Executive’s functions, duties and responsibilities are subject to reasonable
changes as the Company may in good faith determine from time to time. Executive
hereby agrees to accept such employment and to serve the Company and its
subsidiaries and affiliates to the best of Executive’s ability in such
capacities, devoting all of Executive’s business time to such employment.
3.Compensation.
(a)Base Salary. From September 30, 2020 through the remainder of the Term,
Executive will receive a base salary of seven hundred fifty thousand dollars
($750,000.00) per annum (pro-rated for any partial year), payable in accordance
with the Company’s regular payroll practices and subject to such deductions or
amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive. For the period from the Employment Start Date to
September 30, 2020, Executive shall be paid at an annualized rate of $375,000
per annum, consistent with the 50% salary


--------------------------------------------------------------------------------



reductions taken by other senior executives of the Company as a result of the
COVID-19 pandemic. In the event that the Company, in its sole discretion, from
time to time determines to increase Executive’s base salary, such increased
amount shall, from and after the effective date of such increase, constitute the
“base salary” of Executive for purposes of this Agreement.
(b)Incentive Compensation.  Executive shall have the opportunity annually to
earn incentive compensation (“Incentive Compensation”) during the Term in
amounts determined by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion in accordance with the applicable incentive
compensation plan of the Company as in effect from time to time (the “Incentive
Compensation Plan”). Under such Incentive Compensation Plan, Executive shall
have the opportunity annually to earn up to 75% of Executive’s base salary as
Incentive Compensation at “target opportunity” (“Target Bonus”) and up to 200%
of Executive’s target bonus opportunity as Incentive Compensation at “maximum
opportunity” on the terms and subject to the conditions of such Incentive
Compensation Plan (any such Incentive Compensation to be subject to such
deductions or amounts to be withheld as required by applicable law and
regulations or as may be agreed to by Executive). Notwithstanding the foregoing
Executive shall receive no Incentive Compensation with respect to the year of
the Employment Start Date in light of the Cash Sign-On Award set forth in
Section 3(g).
(c)Eligibility for Annual Equity Awards.  During the Term, Executive shall be
eligible to receive an annual grant of stock options, restricted stock units or
other equity awards with a grant date fair value equal to approximately 125% of
Executive’s base salary, as measured in accordance with the Company’s standard
practices of measuring equity value, and in accordance with the applicable plans
and programs of the Company for executives of the Company and subject to the
Company’s right to at any time amend or terminate any such plan or program, so
long as any such change does not adversely affect any accrued or vested interest
of Executive under any such plan or program.
(d)Expense Reimbursement. Subject to Section 3(f), during the Term the Company
shall reimburse Executive for all reasonable and necessary travel and other
business expenses incurred by Executive in connection with the performance of
Executive’s duties under this Agreement, on a timely basis upon timely
submission by Executive of vouchers therefor in accordance with the Company’s
standard policies and procedures. In the event that Executive commutes to Las
Vegas rather than relocating, or until Executive relocates, Company shall
reimburse Executive for reasonable travel expenses incurred in commuting weekly
from his home in Austin, Texas to Las Vegas, including reasonable costs of
accommodation in hotels or rental of an apartment.
(e)Employee Benefits. During the Term, Executive shall be entitled to
participate, without discrimination or duplication, in any and all medical
insurance, group health, disability, life insurance, accidental death and
dismemberment insurance, 401(k) or other retirement, deferred compensation,
stock ownership and such other plans and programs which are made generally
available by the Company to similarly situated executives of the Company in
accordance with the terms of such plans and programs and subject to the right of
the Company (or its applicable affiliate) to at any time amend or terminate any
such plan or program. Executive shall be entitled to paid time off, holidays and
any other time off in accordance with the Company’s policies in effect from time
to time.
(f)Taxes and Internal Revenue Code 409A. Payment of all compensation and
benefits to Executive under this Agreement shall be subject to all legally
required and customary withholdings. The Company makes no representations or
warranties and shall have no responsibility regarding the tax implications of
the compensation and benefits to be paid to Executive under this
2





--------------------------------------------------------------------------------



Agreement, including under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and applicable administrative guidance and regulations
(“Section 409A”). Section 409A governs plans and arrangements that provide
“nonqualified deferred compensation” (as defined under the Code) which may
include, among others, nonqualified retirement plans, bonus plans, stock option
plans, employment agreements and severance agreements. The Company reserves the
right to pay compensation and provide benefits under this Agreement (including
under Section 3 and Section 4) in amounts, at times and in a manner that
minimizes taxes, interest or penalties as a result of Section 409A. In addition,
in the event any benefits or amounts paid to Executive hereunder are deemed to
be subject to Section 409A, Executive consents to the Company adopting such
conforming amendments as the Company deems necessary, in its reasonable
discretion, to comply with Section 409A (including delaying payment until six
(6) months following termination of employment). To the extent any payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A, such payments or other
benefits may be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payments or other benefits shall
be restructured, to the extent permissible under Section 409A, in a manner
determined by the Company that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due to Executive under
this Agreement constitute deferred compensation under Section 409A, any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A.
Sign-On Equity Awards. As an incentive to join the Company, Executive shall
receive an award of 210,000 restricted stock units from the Company (the
“Sign-On Equity Award”) under the SGC 2003 Incentive Compensation Plan, as
amended and restated (or any successor plan) (the “Plan”), pursuant to an award
agreement to be provided by the Company and entered into by and between Company
and Executive (the “Award Agreement”). The Sign-on Equity Award shall consist of
60,000 time-vesting restricted stock units (“RSUs”) and 150,000 performance
conditioned RSUs.
The grant of the Sign-On Equity Award will be made within ten (10) days after
the Employment Start Date provided the Company is not in a blackout period on
the Employment Start Date. If the Company is in a blackout period on the
Employment Start Date, the grant of the Sign-On Equity Award will be made within
three (3) trading days after the Company's next trading window opens.
The time vesting RSUs shall vest as follows: 26,667 RSUs on June 1, 2021, 16,667
RSUs on June 1, 2022 and 16,666 RSUs on June 1, 2023, provided Executive remains
employed on such dates. [Dates will be anniversaries of the Employment Start
Date.]
The 150,000 performance conditioned RSUs are eligible to cliff vest on the third
anniversary of the grant date (the “Cliff Vesting Date”) based upon achievement
of the following Attributable EBITDA (“AEBITDA”) targets for the twelve months
ending March 31, 2023:
(i) $1.5 billion AEBITDA — 25% of the RSUs vest;
(ii) 1.6 billion AEBITDA — 50% of the RSUs vest; and
(iii) 1.7 billion AEBITDA — 100% of the RSUs vest.
If Executive is terminated without Cause or resigns for Good Reason at any time
prior to the Cliff Vesting Date, the performance conditioned RSUs shall remain
outstanding and eligible to vest on the Cliff Vesting Date subject to
satisfaction of the performance conditions set forth above. In that event, the
3





--------------------------------------------------------------------------------



number of RSUs that will vest shall be equal to the number of RSUs vesting if
Executive were still employed on the Cliff Vesting Date multiplied by a
fraction, the numerator of which is the number of days Executive was employed
and the denominator of which is the number of days from the Employment Start
Date to the Cliff Vesting Date. For example, if Executive were employed for 50%
of the days from the Employment Start Date to the Cliff Vesting Date and then
terminated without cause, and the $1.7 billion AEBITDA target were achieved, 50%
of the performance conditioned RSUs (75,000) would vest.
The AEBITDA targets set forth above are based on the AEBITDA targets set forth
in the employment agreements of Barry Cottle and Matthew Wilson. If the
Company’s management re-evaluates the targets in Mr. Cottle’s and Mr. Wilson’s
employment agreements and, as a result of such re-evaluation, proposes
adjustments to those targets to the Company’s Compensation Committee and Board
of Directors, management will propose corresponding adjustments with respect to
the AEBITDA targets set forth above.
(g)Cash Sign-On Award. The Company will pay Executive a sign-on cash bonus of
five hundred thousand dollars ($500,000), less withholdings and deductions and
subject to reduction as set forth in the following sentence, (the “Cash Sign-On
Award”) one year after the Employment Start Date. However, in the event that
Executive receives a bonus from his previous employer in excess of $100,000, the
Cash Sign-on Award shall be reduced by the amount by which such bonus from his
former employer exceeds $100,000. Executive shall notify Company in writing
within ten days of notice from his previous employer as to whether he will or
will not receive that bonus or any portion thereof and of the amount of any
bonus that will be paid.
(h)Relocation Benefits. In the event that Executive relocates to Las Vegas,
Executive will receive the Company’s executive level relocation benefits,
including twelve (12) months of temporary furnished housing and utilities,
provided through the Company’s relocation provider.
4.Termination of Employment. Executive’s employment may be terminated at any
time prior to the end of the Term under the terms described in this Section 4,
and the Term shall automatically terminate upon any termination of Executive’s
employment. For purposes of clarification, except as provided in Section 5.6,
all stock options, restricted stock units and other equity-based awards will be
governed by the terms of the plans, grant agreements and programs under which
such options, restricted stock units or other awards were granted on any
termination of the Term and Executive’s employment with the Company.
(a)Termination by Executive for Other than Good Reason. Executive may terminate
Executive’s employment hereunder for any reason or no reason upon 60 days’ prior
written notice to the Company referring to this Section 4(a); provided, however,
that a termination by Executive for “Good Reason” (as defined below) shall not
constitute a termination by Executive for other than Good Reason pursuant to
this Section 4(a). In the event Executive terminates Executive’s employment for
other than Good Reason, Executive shall be entitled only to the following
compensation and benefits (the payments set forth in Sections 4(a)(i) –
4(a)(iii), collectively, the “Standard Termination Payments”):
(i) any accrued but unpaid base salary for services rendered by Executive to the
date of such termination, payable in accordance with the Company’s regular
payroll practices and subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive;
4





--------------------------------------------------------------------------------



(ii) any vested non-forfeitable amounts owing or accrued at the date of such
termination under benefit plans, programs and arrangements set forth or referred
to in Section 3(e) in which Executive participated during the Term (which will
be paid under the terms and conditions of such plans, programs, and arrangements
(and agreements and documents thereunder)); and
(iii) reasonable business expenses and disbursements incurred by Executive prior
to such termination will be reimbursed in accordance with Section 3(d).
If Executive terminates his employment for other than Good Reason prior to the
first anniversary of the Employment Start Date, he shall forfeit the Cash
Sign-On Award and the Sign-On Equity Award.
(b)Termination By Reason of Death. If Executive dies during the Term, the last
beneficiary designated by Executive by written notice to the Company (or, in the
absence of such designation, Executive’s estate) shall be entitled only to the
Standard Termination Payments, including any benefits that may be payable under
any life insurance benefit of Executive for which the Company pays premiums, in
accordance with the terms of any such benefit and subject to the right of the
Company (or its applicable affiliate) to at any time amend or terminate any such
benefit.
(c)Termination By Reason of Total Disability. The Company may terminate
Executive’s employment in the event of Executive’s “Total Disability.” For
purposes of this Agreement, “Total Disability” shall mean Executive’s (1)
becoming eligible to receive benefits under any long-term disability insurance
program of the Company or (2) failure to perform the duties and responsibilities
contemplated under this Agreement for a period of more than 180 days during any
consecutive 12-month period due to physical or mental incapacity or impairment.
In the event that Executive’s employment is terminated by the Company by reason
of Total Disability, Executive shall not be entitled to receive any compensation
or benefits under this Agreement except for the Standard Termination Payments;
provided, however, that the Executive may separately be entitled to disability
payments pursuant to a disability plan sponsored or maintained by the Company or
any of its affiliates providing benefits to Executive.
(d)Termination by the Company for Cause. The Company may terminate the
employment of Executive at any time for “Cause.” For purposes of this Agreement,
“Cause” shall mean: (i) gross neglect by Executive of Executive’s duties
hereunder; (ii) Executive’s indictment for or conviction of a felony, or any
non-felony crime or offense involving the property of the Company or any of its
subsidiaries or affiliates or evidencing moral turpitude; (iii) willful
misconduct by Executive in connection with the performance of Executive’s duties
hereunder; (iv) intentional breach by Executive of any material provision of
this Agreement; (v) material violation by Executive of a material provision of
the Company’s Code of Business Conduct; (vi) Executive’s failure to qualify (or
failure to remain qualified) under any suitability or licensing requirements to
which Executive may be subject by reason of Executive’s position with the
Company; (vii) Executive’s failure to cooperate with or respond to any
regulatory requests for information in connection with such licensing
requirements; (viii) Executive’s failure to timely file required license
applications; (ix) the denial of any license application submitted by
Executive; or (x) any other willful or grossly negligent conduct of Executive
that would make the continued employment of Executive by the Company materially
prejudicial to the best interests of the Company. In the event Executive’s
employment is terminated for “Cause,” Executive shall not be entitled to receive
any compensation or benefits under this Agreement except for the Standard
Termination Payments.
5





--------------------------------------------------------------------------------



(e)Termination by the Company without Cause or by Executive for Good Reason. The
Company may terminate Executive’s employment at any time without Cause, for any
reason or no reason, and Executive may terminate Executive’s employment for
“Good Reason.” For purposes of this Agreement “Good Reason” shall mean that,
without Executive’s prior written consent, any of the following shall have
occurred: (A) a material adverse change to Executive’s positions, titles,
offices, or duties following the Employment Start Date from those set forth in
Section 2, except, in such case, in connection with the termination of
Executive’s employment for Cause or due to Total Disability, death or expiration
of the Term; (B) a material decrease in base salary or material decrease in
Executive’s Incentive Compensation opportunity provided under this Agreement; or
(C) any other material failure by the Company to perform any material obligation
under, or material breach by the Company of any material provision of, this
Agreement; provided, however, that a termination by Executive for Good Reason
under any of clauses (A) through (C) of this Section 4(e) shall not be
considered effective unless Executive shall have provided the Company with
written notice of the specific reasons for such termination within thirty (30)
days after Executive has knowledge of the event or circumstance constituting
Good Reason and the Company shall have failed to cure the event or condition
allegedly constituting Good Reason within thirty (30) days after such notice has
been given to the Company and Executive actually terminates his employment
within ninety (90) days following the initial occurrence of the event giving
rise to Good Reason. In the event that Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason (and not, for the
avoidance of doubt, in the event of a termination pursuant to Section 4(a), (b),
(c) or (d) or due to or upon the expiration of the Term), the Company shall pay
or provide the following amounts to Executive:
(i) the Standard Termination Payments;
(ii) an amount equal to the sum of (A) the Executive’s annual base salary then
in effect, and (B) an amount equal to the highest annual Incentive Compensation
paid to Executive in respect of the two (2) most recent fiscal years of the
Company but in no event more than Executive’s Target Bonus for the then-current
fiscal year, provided that, if such termination occurs prior to payment of any
Incentive Compensation to Executive, the amount specified in clause (ii)(B)
shall be Executive’s Target Bonus for the then-current fiscal year. The total
amount under this clause (ii) shall be payable in equal installments in
accordance with the Company’s normal payroll practices over a period of twelve
(12) months after such termination, and otherwise in accordance with Section
4(g);
(iii) no later than March 15 following the end of the year in which such
termination occurs, in lieu of any Incentive Compensation for the year in which
such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs; and
(iv) if Executive elects to continue medical coverage under the Company’s group
health plan in accordance with COBRA, the full monthly premiums for such
coverage on a monthly basis until the earlier of: (A) a period of twelve (12)
months has elapsed; or (B) Executive is eligible for medical coverage under a
plan provided by a new employer.
6





--------------------------------------------------------------------------------



(f)Expiration of Term of Agreement. In the event Executive’s employment is
terminated by the Company at the end of the Term, Executive shall receive:
(i) the Standard Termination Payments;
(ii) an amount equal to the sum of (A) the Executive’s annual base salary then
in effect, and (B) an amount equal to the highest annual Incentive Compensation
paid to Executive in respect of the two (2) most recent fiscal years of the
Company but in no event more than Executive’s Target Bonus for the then-current
fiscal year. Such total amount under this clause (ii) shall be payable in equal
installments in accordance with the Company’s normal payroll practices over a
period of twelve (12) months after such termination, and otherwise in accordance
with Section 4(g);
(iii) no later than March 15 following the end of the year in which such
termination occurs, in lieu of any Incentive Compensation for the year in which
such termination occurs, payment of an amount equal to (A) the Incentive
Compensation which would have been payable to Executive had Executive remained
in employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs; and
(iv)if Executive elects to continue medical coverage under the Company’s group
health plan in accordance with COBRA, the full monthly premiums for such
coverage on a monthly basis until the earlier of: (A) a period of twelve (12)
months has elapsed; or (B) Executive is eligible for medical coverage under a
plan provided by a new employer.
(g)Timing of Certain Payments under Section 4. For purposes of Section 409A,
references herein to the Executive’s “termination of employment” shall refer to
Executive’s separation of services with the Company within the meaning of Treas.
Reg. Section 1.409A-1(h). If at the time of Executive’s separation of service
with the Company other than as a result of Executive’s death, (i) Executive is a
“specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Code), (ii)
one or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement would constitute deferred compensation subject to
Section 409A, and (iii) the deferral of the commencement of any such payments or
benefits otherwise payable hereunder as a result of such separation of service
is necessary in order to prevent any accelerated or additional tax under Section
409A, such payments may be made as follows: (i) no payments for a six-month
period following the date of Executive’s separation of service with the Company;
(ii) an amount equal to the aggregate sum that would have been otherwise payable
during the initial six-month period paid in a lump sum on the first payroll date
following six (6) months following the date of Executive’s separation of service
with the Company (subject to such deductions or amounts to be withheld as
required by applicable law and regulations); and (iii) during the period
beginning six (6) months following Executive’s separation of service with the
Company through the remainder of the applicable period, payment of the remaining
amount due in equal installments in accordance with the Company’s standard
payroll practices (subject to such deductions or amounts to be withheld as
required by applicable law and regulations).
(h)Mitigation. In the event the Executive’s employment is terminated in
accordance with Section 4(e) or (f) and Executive is employed by or otherwise
engaged to provide services to another person or entity at any time prior to the
end of any period of payments to or on behalf of Executive
7





--------------------------------------------------------------------------------



contemplated by this Section 4, Executive shall immediately advise the Company
of such employment or engagement and his compensation therefor and the Company’s
obligation to make payments pursuant to Section 4(e) or (f) shall be reduced by
any base compensation payable to Executive during the applicable period through
such other employment or engagement.
(i)Set-Off. To the fullest extent permitted by law and provided an acceleration
of income or the imposition of an additional tax under Section 409A would not
result, any amounts otherwise due to Executive hereunder (including any payments
pursuant to this Section 4) shall be subject to set-off with respect to any
amounts Executive otherwise owes the Company or any subsidiary or affiliate
thereof.
(j)No Other Benefits or Compensation.  Except as may be specifically provided
under this Agreement, under any other effective written agreement between
Executive and the Company, or under the terms of any plan or policy applicable
to Executive, Executive shall have no right to receive any other compensation
from the Company or any subsidiary or affiliate thereof, or to participate in
any other plan, arrangement or benefit provided by the Company or any subsidiary
or affiliate thereof, with respect to any future period after such termination
or resignation. Executive acknowledges and agrees that Executive is entitled to
no compensation or benefits from the Company or any of its subsidiaries or
affiliates of any kind or nature whatsoever in respect of periods prior to the
date of this Agreement.
(k)Release of Employment Claims; Compliance with Section 5. Executive agrees, as
a condition to receipt of any termination payments provided for in this Section
4 (other than the Standard Termination Payments), that Executive will execute a
general release agreement, in a form reasonably satisfactory to the Company,
releasing any and all claims arising out of Executive’s employment and the
termination of such employment. The Company shall provide Executive with the
proposed form of general release agreement referred to in the immediately
preceding sentence no later than five (5) days following the date of
termination. Executive shall thereupon have at least 21 days to consider such
general release agreement and, if Executive executes such general release
agreement, shall have seven (7) days after execution of such general release
agreement to revoke such general release agreement. Absent such revocation, such
general release agreement shall become binding on Executive. If Executive does
not revoke such general release agreement, payments contingent on such general
release agreement shall be paid on the later of the 60th day after the date of
termination or the date such payments are otherwise scheduled to be paid
pursuant to this Agreement (including pursuant to Section 4(g) hereof). The
Company’s obligation to make any termination payments and benefits provided for
in this Section 4 (other than the Standard Termination Payments) shall
immediately cease if Executive willfully or materially breaches Section 5.1, 5.2
, 5.3, 5.4, or 5.8.
(l)Section 280G. If the aggregate of all amounts and benefits due to the
Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company or any of its affiliates, which, if received by the
Executive in full, would constitute “parachute payments,” as such term is
defined in and under Section 280G of the Code (collectively, “Change in Control
Benefits”), reduced by all Federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, is less
than the amount the Executive would receive, after all such applicable taxes, if
the Executive received aggregate Change in Control Benefits equal to an amount
which is $1.00 less than three (3) times the Executive's “base amount,” as
defined in and determined under Section 280G of the Code, then such Change in
Control Benefits shall be reduced or eliminated to the extent necessary so that
the Change in Control Benefits received by the Executive will not constitute
parachute payments. If a reduction in the Change in Control Benefits is
necessary, reduction shall occur in the following order unless the Executive
elects in writing a different order, subject to the Company's consent (which
shall not
8





--------------------------------------------------------------------------------



be unreasonably withheld or delayed): (i) severance payment based on multiple of
base salary and/or Target Bonus; (ii) other cash payments; (iii) any pro-rated
bonus paid as severance; (iv) acceleration of vesting of stock options with an
exercise price that exceeds the then fair market value of stock subject to the
option, provided such options are not permitted to be valued under Treasury
Regulations Section 1.280G-1 Q/A – 24(c); (v) any equity awards accelerated or
otherwise valued at full value, provided such equity awards are not permitted to
be valued under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vi)
acceleration of vesting of stock options with an exercise price that exceeds the
then fair market value of stock subject to the option, provided such options are
permitted to be valued under Treasury Regulations Section 1.280G-1 Q/A – 24(c);
(vii) acceleration of vesting of all other stock options and equity awards; and
(viii) within any category, reductions shall be from the last due payment to the
first.
It is possible that after the determinations and selections made pursuant to the
preceding paragraph that the Executive will receive Change in Control Benefits
that are, in the aggregate, either more or less than the amounts contemplated by
the preceding paragraph (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this paragraph. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this paragraph.
5.Noncompetition; Non-solicitation; Nondisclosure; etc.
5.1 Noncompetition; Non-solicitation.
(a)Executive acknowledges the highly competitive nature of the Company’s
business and that access to the Company’s confidential records and proprietary
information renders Executive special and unique within the Company’s
industries. In consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including Sections 3 and 4), Executive
agrees that during the Term (including any extensions thereof) and during the
Covered Time (as defined in Section 5.1(e)), Executive, alone or with others,
will not, directly or indirectly, engage (as owner, investor, partner,
stockholder, employer, employee, consultant, advisor, director or otherwise) in
any Competing Business. For purposes of this Section 5, “Competing Business”
shall mean any business or operations: (i) (A) involving the design,
development, manufacture, production, sale, lease, license, provision, operation
or management (as the case may be) of (1) instant lottery tickets or games or
any related marketing, warehouse, distribution, category management or other
services or programs; (2) lottery-related terminals or vending machines (whether
clerk-operated, self-service or otherwise), (3) gaming machines, terminals or
devices (including video or reel spinning slot machines, video poker machines,
video lottery terminals and fixed odds betting terminals), (4) lottery, video
gaming (including server-based gaming), sports betting or other wagering or
gaming systems, regardless of whether such systems are land-based,
internet-based or mobile (including control and monitoring systems, local or
wide-area progressive systems and redemption systems); (5) lottery-, real money
gaming- or social gaming-related proprietary or licensed content (including
themes, entertainment and brands), platforms, websites and loyalty and customer
relationship management programs regardless of whether any of the foregoing are
land-based, internet-based or mobile-based; (6) social casino games or websites
or mobile phone or tablet applications (or similar known, or hereafter existing,
technologies) featuring social casino games or any related marketing,
distribution, or other services or programs; (7) interactive casino gaming
products or services, including interactive casino-game themed games and
platforms for websites or mobile phone or tablet applications (or similar known,
or hereafter existing, technologies); (8) gaming utility products (including
shufflers, card-reading shoes, deck checkers and roulette chip sorters), table
games (including live, simulated, online, social gaming, interactive and
electronic) and related products and services; (9) slot accounting, casino
management, casino marketing, player tracking, lottery, video
9





--------------------------------------------------------------------------------



lottery, bingo or similar gaming- or casino-related systems and related
peripheral hardware, software and services; (10) prepaid cellular or other phone
cards; or (11) ancillary products (including equipment, hardware, software,
marketing materials, chairs and signage) or services (including field service,
maintenance and support) related to any of the foregoing under sub-clauses (1)
through (10) above; or (B) in which the Company is then or was within the
previous 12 months engaged, or in which the Company, to Executive’s knowledge,
contemplates to engage in during the Term or the Covered Time; (ii) in which
Executive was engaged or involved (whether in an executive or supervisory
capacity or otherwise) on behalf of the Company or with respect to which
Executive has obtained proprietary or confidential information; and (iii) which
were conducted anywhere in the United States or in any other geographic area in
which such business was conducted or contemplated to be conducted by the
Company. Notwithstanding anything to the contrary in the foregoing, the holding
of up to one percent (1%) of the outstanding equity in a publicly traded entity
for passive investment purposes shall not, in and of itself, be construed as
engaging in a Competing Business.
(b)In further consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including Sections 3 and 4), Executive
agrees that, during the Term (including any extensions thereof) and during the
Covered Time, Executive shall not, directly or indirectly: (i) solicit or
attempt to induce any of the employees, agents, consultants or representatives
of the Company to terminate his, her, or its relationship with the Company; (ii)
solicit or attempt to induce any of the employees, agents, consultants or
representatives of the Company to become employees, agents, consultants or
representatives of any other person or entity; or (iii) solicit or attempt to
induce any customer, vendor or distributor of the Company to curtail or cancel
any business with the Company; or (iv) hire any person who, to Executive’s
actual knowledge, is, or was within 180 days prior to such hiring, an employee
of the Company. Sections (i) and (ii) are limited to employees, agents,
consultants and representatives with whom Executive had material contact for the
purpose of performing Executive’s job duties or about whom Executive obtained
confidential information during Executive’s employment. Section (iii) is limited
to customers, vendors and distributors with whom Executive had material contact
for the purpose of performing his job duties, or about whom Executive obtained
confidential information during his employment.
(c)During the Term (including any extensions thereof) and during the Covered
Time, Executive agrees that upon the earlier of Executive’s (i) negotiating with
any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) responding to (other than for the purpose of
declining) an offer of employment from a Competitor, or (iii) becoming employed
by a Competitor, (A) Executive will provide copies of Section 5 of this
Agreement to the Competitor, and (B) in the case of any circumstance described
in (iii) above occurring during the Covered Time, and in the case of any
circumstance described in (i) or (ii) above occurring during the Term or during
the Covered Time, Executive will promptly provide notice to the Company of such
circumstances. Executive further agrees that the Company may provide notice to a
Competitor of Executive’s obligations under this Agreement. For purposes of this
Agreement, “Competitor” shall mean any person or entity (other than the Company,
its subsidiaries or affiliates) that engages, directly or indirectly, in the
United States or any other geographic area in any Competing Business.
(d)Executive understands that the restrictions in this Section 5.1 may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agrees and acknowledges that the consideration
provided under this Agreement (including Sections 3 and 4) is sufficient to
justify such restrictions. In consideration thereof and in light of Executive’s
education, skills and abilities, Executive agrees that Executive will not assert
in any forum
10





--------------------------------------------------------------------------------



that such restrictions prevent Executive from earning a living or otherwise
should be held void or unenforceable.
(e)For purposes of this Section 5.1, “Covered Time” shall mean the period
beginning on the date of termination of Executive’s employment and ending twelve
(12) months thereafter.
(f)In the event that a court of competent jurisdiction or arbitrator(s), as the
case may be, determine that the provisions of this Section 5.1 are unenforceable
for any reason, the parties acknowledge and agree that the court or
arbitrator(s) is expressly empowered to reform any provision of this Section so
as to make them enforceable as described in Section 10 below.
5.2Proprietary Information; Inventions.
(a) Executive acknowledges that, during the course of Executive’s employment
with the Company, Executive necessarily will have (and during any employment by,
or affiliation with, the Company prior to the Term has had) access to and make
use of proprietary information and confidential records of the Company.
Executive covenants that Executive shall not during the Term or at any time
thereafter, directly or indirectly, use for Executive’s own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any person or entity, any such proprietary information, unless and to the
extent such disclosure has been authorized in writing by the Company or is
otherwise required by law. The term “proprietary information” means: (i) the
software products, programs, applications, and processes utilized by the
Company; (ii) the name and/or address of any customer or vendor of the Company
or any information concerning the transactions or relations of any customer or
vendor of the Company with the Company; (iii) any information concerning any
product, technology, or procedure employed by the Company but not generally
known to its customers or vendors or competitors, or under development by or
being tested by the Company but not at the time offered generally to customers
or vendors; (iv) any information relating to the Company’s computer software,
computer systems, pricing or marketing methods, sales margins, cost of goods,
cost of material, capital structure, operating results, borrowing arrangements
or business plans; (v) any information identified as confidential or proprietary
in any line of business engaged in by the Company; (vi) any information that, to
Executive’s actual knowledge, the Company ordinarily maintains as confidential
or proprietary; (vii) any business plans, budgets, advertising or marketing
plans; (viii) any information contained in any of the Company’s written or oral
policies and procedures or manuals; (ix) any information belonging to customers,
vendors or any other person or entity which the Company, to Executive’s actual
knowledge, has agreed to hold in confidence; and (x) all written, graphic,
electronic data and other material containing any of the foregoing. Executive
acknowledges that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information generally known or available to the public, information
that becomes available to Executive on an unrestricted, non-confidential basis
from a source other than the Company or any of its directors, officers,
employees, agents or other representatives (without breach of any obligation of
confidentiality of which Executive has knowledge, after reasonable inquiry, at
the time of the relevant disclosure by Executive), or general lottery,
land-based gaming, interactive gaming or social gaming industry information to
the extent not particularly related or proprietary to the Company that was
already known to Executive at the time Executive commences his employment by the
Company that is not subject to nondisclosure by virtue of Executive’s prior
employment or otherwise. Notwithstanding the foregoing and Section 5.3,
Executive may disclose or use proprietary information or confidential records
solely to the extent (A) such disclosure or use may be required or appropriate
in the performance of his duties as a director or employee of the Company, (B)
required to do so by a court of law, by any governmental
11





--------------------------------------------------------------------------------



agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information (provided that in such case Executive shall first give the Company
prompt written notice of any such legal requirement, disclose no more
information than is so required and cooperate fully with all efforts by the
Company to obtain a protective order or similar confidentiality treatment for
such information), (C) such information or records becomes generally known to
the public without his violation of this Agreement, or (D) disclosed to
Executive’s spouse, attorney and/or his personal tax and financial advisors to
the extent reasonably necessary to advance Executive’s tax, financial and other
personal planning (each an “Exempt Person”); provided, however, that any
disclosure or use of any proprietary information or confidential records by an
Exempt Person shall be deemed to be a breach of this Section 5.2 or Section 5.3
by Executive.
(b) Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term (and during any employment by, or affiliation
with, the Company prior to the Term) shall belong to the Company, provided that
such Inventions grew out of Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. Executive shall further: (i) promptly
disclose such Inventions to the Company; (ii) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (iii) sign all papers necessary to carry
out the foregoing; and (iv) give testimony in support of Executive’s
inventorship. If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by Executive within two (2)
years after the termination of Executive’s employment with the Company, it is to
be presumed that the Invention was conceived or made during the Term. Executive
agrees that Executive will not assert any rights to any Invention as having been
made or acquired by Executive prior to the date of this Agreement, except for
Inventions, if any, disclosed in Exhibit A to this Agreement.
5.3Confidentiality and Surrender of Records.  Executive shall not, during the
Term or at any time thereafter (irrespective of the circumstances under which
Executive’s employment by the Company terminates), except to the extent required
by law, directly or indirectly publish, make known or in any fashion disclose
any confidential records to, or permit any inspection or copying of confidential
records by, any person or entity other than in the course of such person’s or
entity’s employment or retention by the Company, nor shall Executive retain, and
will deliver promptly to the Company, any of the same following termination of
Executive’s employment hereunder for any reason or upon request by the Company.
For purposes hereof, “confidential records” means those portions of
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind in Executive’s possession or under Executive’s control or accessible to
Executive which contain any proprietary information. All confidential records
shall be and remain the sole property of the Company during the Term and
thereafter.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
(i) prohibit Executive from making reports of possible violations of federal law
or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Company of any reporting
described in clause (i). Executive understands that activities protected by
Sections 5.2 and 5.3 may include disclosure of trade secret or confidential
information within the
12





--------------------------------------------------------------------------------



limitations permitted by the Defend Trade Secrets Act (“DTSA”). And, in this
regard, Executive acknowledges notification that under the DTSA no individual
will be held criminally or civilly liable under Federal or State trade secret
law for disclosure of a trade secret (as defined in the Economic Espionage Act)
that is: (A) made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and made solely for
the purpose of reporting or investigating a suspected violation of law; or, (B)
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal so that it is not made public. And, an individual
who pursues a lawsuit for retaliation by an employer for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except as permitted by court order.


5.4Non-disparagement. Executive shall not, during the Term and thereafter,
disparage in any material respect the Company, any affiliate of the Company, any
of their respective businesses, any of their respective officers, directors or
employees, or the reputation of any of the foregoing persons or entities.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from making truthful statements that are required by applicable law,
regulation or legal process.
5.5No Other Obligations. Executive represents that Executive is not precluded or
limited in Executive’s ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant as of the Employment
Start Date.
5.6Forfeiture of Outstanding Equity Awards; “Clawback” Policies. The other
provisions of this Agreement notwithstanding, if Executive willfully and
materially fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8, all options
to purchase common stock, restricted stock units and other equity-based awards
granted by the Company or any of its affiliates (whether prior to,
contemporaneous with, or subsequent to the date hereof) and held by Executive or
a transferee of Executive shall be immediately forfeited and cancelled.
Executive acknowledges and agrees that, notwithstanding anything contained in
this Agreement or any other agreement, plan or program, any incentive-based
compensation or benefits contemplated under this Agreement (including Incentive
Compensation and equity-based awards) shall be subject to recovery by the
Company under any compensation recovery or “clawback” policy, generally
applicable to executives of the Company, that the Company may adopt from time to
time, including any policy which the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the Securities and Exchange Commission thereunder
or the requirements of any national securities exchange on which the Company’s
common stock may be listed.
5.7Enforcement. Executive acknowledges and agrees that, by virtue of Executive’s
position, services and access to and use of confidential records and proprietary
information, any violation by Executive of any of the undertakings contained in
this Section 5 would cause the Company immediate, substantial and irreparable
injury for which it has no adequate remedy at law. Accordingly, Executive agrees
and consents to the entry of an injunction or other equitable relief by a court
of competent jurisdiction restraining any violation or threatened violation of
any undertaking contained in this Section 5. Executive waives posting of any
bond otherwise necessary to secure such injunction or other equitable relief.
Rights and remedies provided for in this Section 5 are cumulative and shall be
in addition to rights and remedies otherwise available to the parties hereunder
or under any other agreement or applicable law.
13





--------------------------------------------------------------------------------



5.8Cooperation with Regard to Litigation. Executive agrees to cooperate
reasonably with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by being available to
testify on behalf of the Company in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative. In addition, except to the
extent that Executive has or intends to assert in good faith an interest or
position adverse to or inconsistent with the interest or position of the
Company, Executive agrees to cooperate reasonably with the Company, during the
Term and thereafter (including following Executive’s termination of employment
for any reason), to assist the Company in any such action, suit, or proceeding
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, in
each case, as reasonably requested by the Company. The Company agrees to pay (or
reimburse, if already paid by Executive) all reasonable travel and communication
expenses actually incurred in connection with Executive’s cooperation and
assistance.
5.9Survival. The provisions of this Section 5 shall survive the termination of
the Term and any termination or expiration of this Agreement.
5.10Company. For purposes of this Section 5, references to the “Company” shall
include the Company and each subsidiary and/or affiliate of the Company (and
each of their respective joint ventures and equity method investees).
6.Code of Conduct. Executive acknowledges that Executive has read the Company’s
Code of Business Conduct and agrees to abide by such Code of Business Conduct,
as amended or supplemented from time to time, and other policies applicable to
employees and executives of the Company.
7.Indemnification.  The Company shall indemnify Executive to the full extent
permitted under the Company’s Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time in
connection with any action, suit or proceeding to which Executive may be made a
party by reason of Executive being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company.
8.Assignability; Binding Effect.  Neither this Agreement nor the rights or
obligations hereunder of the parties shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution and as
specified below. The Company may assign this Agreement and the Company’s rights
and obligations hereunder to any affiliate of the Company, provided that upon
any such assignment the Company shall remain liable for the obligations to
Executive hereunder. This Agreement shall be binding upon and inure to the
benefit of Executive, Executive’s heirs, executors, administrators, and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.
9.Complete Understanding; Amendment; Waiver. This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
including superseding any entitlements to benefits or payments pursuant to any
severance plan, policy, practice or arrangement maintained by the Company or any
affiliate thereof as of the date this Agreement is executed by both parties, and
no statement, representation, warranty or covenant has been made by either party
with respect thereto except as expressly set forth herein. Except as
contemplated by Sections 3(f), 5.1(f) and 10, this Agreement shall not be
modified, amended or
14





--------------------------------------------------------------------------------



terminated except by a written instrument signed by each of the parties. Any
waiver of any term or provision hereof, or of the application of any such term
or provision to any circumstances, shall be in writing signed by the party
charged with giving such waiver. Waiver by either party of any breach hereunder
by the other party shall not operate as a waiver of any other breach, whether
similar to or different from the breach waived. No delay by either party in the
exercise of any rights or remedies shall operate as a waiver thereof, and no
single or partial exercise by either party of any such right or remedy shall
preclude other or further exercise thereof.
10.Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstances shall be determined by any court
of competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law. If any provision of this
Agreement, or any part thereof, is held to be invalid or unenforceable because
of the scope or duration of or the area covered by such provision, the parties
agree that the court making such determination shall reduce the scope, duration
and/or area of such provision (and shall substitute appropriate provisions for
any such invalid or unenforceable provisions) in order to make such provision
enforceable to the fullest extent permitted by law and/or shall delete specific
words and phrases, and such modified provision shall then be enforceable and
shall be enforced. The parties recognize that if, in any judicial proceeding, a
court shall refuse to enforce any of the separate covenants contained in this
Agreement, then that invalid or unenforceable covenant contained in this
Agreement shall be deemed eliminated from these provisions to the extent
necessary to permit the remaining separate covenants to be enforced. In the
event that any court determines that the time period or the area, or both, are
unreasonable and that any of the covenants is to that extent invalid or
unenforceable, the parties agree that such covenants will remain in full force
and effect, first, for the greatest time period, and second, in the greatest
geographical area that would not render them unenforceable.
11.Survivability. The provisions of this Agreement which by their terms call for
performance subsequent to termination of Executive’s employment hereunder, or of
this Agreement, shall so survive such termination, whether or not such
provisions expressly state that they shall so survive.
12.Governing Law; Arbitration.
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to agreements made
and to be wholly performed within that State, without regard to its conflict of
laws provisions.
(b) Arbitration. 
(i) Executive and the Company agree that, except for claims for workers’
compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including disputes
arising under or in connection with this Agreement, Executive’s employment,
and/or termination of employment, with the Company; provided, however, that the
Company shall be entitled to commence an action in any court of competent
jurisdiction for injunctive relief in connection with any alleged actual or
threatened violation of any provision of Section 5. For purposes of entering
judgment on an arbitrators award or seeking
15





--------------------------------------------------------------------------------



injunctive relief with regard to Section 5, the Company and Executive hereby
consent to the exclusive personal jurisdiction in the state and federal courts
located in Las Vegas, Nevada; provided that damages for any alleged violation of
Section 5, as well as any claim, counterclaim or cross-claim brought by
Executive or any third-party in response to, or in connection with any court
action commenced by the Company seeking said injunctive relief shall remain
exclusively subject to final and binding arbitration as provided for herein. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which either may now or hereafter have to such
jurisdiction, venue and any defense of inconvenient forum. Thus, except for the
claims carved out above, this Agreement includes all common-law and statutory
claims (whether arising under federal state or local law), including any claim
for breach of contract, fraud, fraud in the inducement, unpaid wages, wrongful
termination, and gender, age, national origin, sexual orientation, marital
status, disability, or any other  protected status.
(ii) Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in Las Vegas, Nevada
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise. Executive understands that Executive is giving
up no substantive rights, and this Agreement simply governs forum. The
arbitrators shall apply the same standards a court would apply to award any
damages, attorney fees or costs. Executive shall not be required to pay any fee
or cost that Executive would not otherwise be required to pay in a court action,
unless so ordered by the arbitrators.
EXECUTIVE INITIALS: ME    COMPANY INITIALS: JS  
(c) WAIVER OF JURY TRIAL. BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY
ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND
KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS
OF THIS ARBITRATION PROVISION.
13. Titles and Captions.  All paragraph titles or captions in this Agreement are
for convenience only and in no way define, limit, extend or describe the scope
or intent of any provision hereof.
14.Joint Drafting. In recognition of the fact that the parties had an equal
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable.  If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against any
party hereto.
16





--------------------------------------------------------------------------------



15.Notices. All notices and other communications to be given or to otherwise be
made to any party to this Agreement shall be deemed to be sufficient if
contained in a written instrument delivered in person or duly sent by certified
mail or by a recognized national courier service, postage or charges prepaid,
(a) to Scientific Games Corporation, Attn: Legal Department, 6601 Bermuda Rd.,
Las Vegas, NV 89119, (b) to Executive, at the last address shown in the
Company’s records, or (c) to such other replacement address as may be designated
in writing by the addressee to the addressor.
16.Licensing Requirements. The Company is subject to the laws, rules and
regulations of various governmental bodies that regulate gaming companies.
Executive may be required to submit to background, suitability and licensing
investigations conducted by multiple gaming regulators. Executive agrees to
fully cooperate with both the Company and gaming regulators by furnishing all
requested information, including personal information regarding Executive and
Executive’s family members, and documentation during the regulatory process.
Executive agrees to fully cooperate with and conform to all regulatory requests
for information in the required timeframe. Compliance with this requirement is a
material provision of this Agreement.
17.Interpretation. When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” unless the context otherwise indicates. When a reference in this
Agreement is made to a “party” or “parties,” such reference shall be to a party
or parties to this Agreement unless otherwise indicated or the context requires
otherwise. Unless the context requires otherwise, the terms “hereof,” “herein,”
“hereby,” “hereto”, “hereunder” and derivative or similar words in this
Agreement refer to this entire Agreement. Unless the context requires otherwise,
words in this Agreement using the singular or plural number also include the
plural or singular number, respectively, and the use of any gender herein shall
be deemed to include the other genders. References in this Agreement to
“dollars” or “$” are to U.S. dollars. When a reference is made in this Agreement
to a law, statute or legislation, such reference shall be to such law, statute
or legislation as it may be amended, modified, extended or re-enacted from time
to time (including any successor law, statute or legislation) and shall include
any regulations promulgated thereunder from time to time. The headings used
herein are for reference only and shall not affect the construction of this
Agreement.
[remainder of page intentionally left blank]
IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.
17





--------------------------------------------------------------------------------




 SCIENTIFIC GAMES CORPORATIONBy:/s/ James Sottile James SottileExecutive Vice
President and Chief Legal Officer 
EXECUTIVE
   
/s/ Michael Eklund
Michael Eklund



18





--------------------------------------------------------------------------------



Exhibit A
Inventions
19



